J. A24032/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

A.W.-B.,                                  :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                         Appellant        :
                                          :
                    v.                    :          No. 1564 MDA 2017
                                          :
T.C.B.                                    :


               Appeal from the Order Entered August 14, 2017,
             in the Court of Common Pleas of Cumberland County
            Domestic Relations Division at No. 0724-SUPPORT-2012


BEFORE: OTT, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED JULY 01, 2019

     A.W.-B. appeals from the August 14, 2017 order entered by the Court

of Common Pleas of Cumberland County denying her petition to reopen

support action entirely pertaining to alimony pendente lite, spousal support,

and child support. For the following reasons, we quash appellant’s appeal as

untimely.

     The trial court set forth the relevant procedural history:

             Although this case originated [] in 2012, it has a long
             and tortured history, comprising over 200 docket
             entries, including nine petitions to modify, five
             hearings before the support master and subsequent
             master reports, and seven exceptions/cross-
             exceptions. Of recent note, on October 26, 2016, [the
             trial court] filed an [o]pinion denying [a]ppellant’s
             Exceptions to the Support Master’s report of March 9,
             2016. On March 10, 2017, less than five months after
             that decision, [a]ppellant filed another petition for
             modification. [The trial court] denied that petition for
J. A24032/18


            modification on May 8, 2017, and [a]ppellant
            appealed to the Superior Court of Pennsylvania. On
            August 3, 2017, the Superior Court quashed that
            appeal as interlocutory. In the meantime, at this
            same docket, [a]ppellant also filed a “Petition [to]
            Reopen Support Matter Entirely” on August 2, 2017,
            which was denied by [the trial court] on August 14,
            2017.     Appellant then filed an “Application for
            Reconsideration of the Order dated August 14, 2017,”
            which was denied by [the trial court] on
            September 15, 2017. Appellant appealed that [o]rder
            to the Superior Court, though she never served notice
            on [the trial court]. On October 3, 2017, [the trial
            court] [o]rdered [a]ppellant to file a concise
            statement [of errors complained of on appeal
            pursuant to Pa.R.A.P. 1925(b)], which was also not
            served on [the trial court].

Trial court opinion, 12/12/17 at 1.

      The filing of a motion for reconsideration does not toll the 30-day

deadline in which to file a notice of appeal. Indeed, “if the trial court does not

grant the motion for reconsideration before the expiration of the thirty days

in which the litigant can file a notice of appeal, the litigant will lose the right

to appeal.” M.O. v. J.T.R., 85 A.3d 1058, 1060 n.1 (Pa.Super. 2014), citing

Pa.R.A.P. 1701; Orfield v. Weindel, 52 A.3d 275, 277 (Pa.Super. 2012).

      Here, appellant filed a motion for reconsideration, which the trial court

did not grant within 30 days of the entry of the August 14, 2017 order.

Because appellant failed to file a notice of appeal within 30 days of the entry

of the August 14, 2017 order, her appeal is untimely. Accordingly, we quash

appellant’s appeal as untimely.




                                       -2-
J. A24032/18




     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/1/2019




                          -3-